Citation Nr: 0029891	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-14 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hyperopia.

3.  Entitlement to service connection for strabismus.  

4.  Entitlement to service connection for pterygium.  


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from April 1956 to April 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Boise, Idaho 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In May 2000, the veteran withdrew his earlier request for a 
personal hearing.  


REMAND

Recently enacted and pending legislation provides that VA 
shall provide a medical examination when such examination may 
substantiate entitlement to the benefits sought.  VA may 
decide a claim without providing such assistance when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement.  H.R. 4205, the Floyd D. 
Spence National Defense Authorization Act for FY 2001, Title 
XVI, Subtitle B, § 1611 (October 30, 2000), to be codified at 
38 U.S.C.A. § 5107(a); HR 4864, Veterans Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103).

Regarding the veteran's bilateral hearing loss claim, the 
Board notes that service medical records do not show that the 
veteran had hearing loss in service.  Upon entrance 
examination in April 1956, hearing for the whispered voice, 
and for the spoken voice, was 15/15 bilaterally.  The same 
was shown upon separation examination in February 1958.  The 
veteran's military occupational specialty, or what the 
civilian equivalent would be, was aircraft engine mechanic.  
The veteran claims that he incurred hearing loss in service 
as a result of having no safety equipment, in the form of ear 
protection, when he worked on noisy flight and air defense 
lines.  Current VA audiology examination in February 1999 
shows that the veteran has mild to moderate severe hearing 
loss in his right ear, and a mild to severe hearing loss in 
his left ear.  The average of puretone thresholds at 
indicated frequencies was 65 for the left ear and 70 for the 
right ear.  At the February 1999 VA examination, the veteran 
reported a history of military noise exposure from jet 
aircraft, and occupational noise exposure from front end 
loaders.  The veteran also had a history of recreational 
noise exposure from target shooting.  Pursuant to regulation 
38 C.F.R. § 3.385, the veteran's current hearing loss could 
be considered a disability for VA purposes.  The Board at 
this juncture of the appeal is unable to determine the 
etiology of the veteran's current hearing loss.  Nor can the 
Board say that "there is no reasonable possibility that 
assistance will aid in the establishment of entitlement."  
Rather, there is a reasonable possibility that further 
audiology examination of the veteran could determine the 
etiology of his current hearing loss.  

Regarding the veteran's eye claims, service connection for 
hyperopia, strabismus, and pterygium, service entrance 
medical records show that in April 1956 the veteran reported 
having a history of eye trouble.  It was noted that he wore 
glasses.  On May 22, 1956, the veteran complained of having 
burning eyes, and on May 24, 1956, he also complained about 
his eyes.  Thereafter, the veteran had several eye 
examinations for complaints and for refractive error.  For 
example, service medical records reveal that the veteran had 
photophobia in the right eye in May 1957; and that he was 
referred for refraction examination in July 1957.  The eyes 
were clinically evaluated as normal upon service separation 
examination in February 1958.  

The veteran essentially claims that he was unable to get 
adequate eye treatment in service, and/or that his vision 
worsened in service.  The veteran contends that he currently 
has double vision.  VA examination in February 1999 revealed 
that he has hyperopia, strabismus and pterygium.  At this 
juncture, the Board cannot say that "there is no reasonable 
possibility that assistance will aid in the establishment of 
entitlement."  The Board notes that congenital or 
developmental defects such as refractive error of the eyes 
are not diseases or injuries for the purposes of service 
connection.  38 C.F.R. § 3.303(c), 4.9 (1999).  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  
However, further VA visual examination may aid in 
establishment of entitlement if the VA examiner can opine on 
whether the veteran's current eye diagnoses are related to 
eye burning and eye trouble he had in service; and whether 
the veteran's congenital eye condition(s) were aggravated by 
service.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
audiology examination to determine the 
etiology of his current hearing loss 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the evaluation for use in the study 
of this case.  The examiner is asked to 
provide an opinion as to whether the 
veteran's current hearing loss disability 
is etiologically related to, or was 
caused by the veteran's exposure to 
aircraft noise in service.

2.  The veteran should be afforded a VA 
visual/eyes examination to determine the 
nature, severity, and etiology of any eye 
disorder diagnosed, to include hyperopia, 
strabismus, and pterygium.  All necessary 
test and studies deemed appropriate by 
the examiner should be performed.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
evaluation for use in the study of this 
case.  The examiner is asked to provide 
an opinion as to whether any currently 
diagnosed eye disorder, to specifically 
include hyperopia, strabismus, and 
pterygium, are congenital.  If such a 
disorder(s) is congenital, an opinion 
should be given as to whether it (or 
they) worsened during service.  If such 
disorder(s) worsened during service, an 
opinion should be given as to whether the 
worsening was due to the natural 
progression of the eye disorder (or 
disorders).  In the alternative, the 
examiner should provide an opinion as to 
whether any currently diagnosed eye 
disorder, to include hyperopia, 
strabismus, and pterygium, is 
etiologically related to any incident of 
the veteran's military service.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



